Filed Pursuant to Rule 424(b)(3) under the Securities Act of 1933 Registration No. 333-157544 PROSPECTUS COMMUNITY PARTNERS BANCORP Warrant to Purchase 288,462 Shares of Common Stock, No Par Value 288,462 Shares of Common Stock, No Par Value This prospectus relates to the potential resale from time to time by selling securityholders of a warrant to purchase 288,462 shares of common stock, which we refer to as the “warrant,” and any shares of common stock issuable from time to time upon exercise of the warrant.In this prospectus, we refer to the warrant and the shares of common stock issuable upon exercise of the warrant collectively as the “securities.”The warrant, along with 9,000 shares of our Fixed Rate Cumulative Perpetual Preferred Stock, Series A (liquidation preference amount of $1,000 per share), or the “senior preferred shares,” were originally issued by us pursuant to a Letter Agreement dated January 30, 2009, and the related Securities Purchase Agreement – Standard Terms, which we refer to collectively as the “purchase agreement,” between us and the United States Department of the Treasury, which we refer to as the “initial selling securityholder” or the “Treasury,” in a transaction exempt from the registration requirements of the Securities Act of 1933, as amended, or the “Securities Act.” The initial selling securityholder and its successors, including transferees, which we collectively refer to as the “selling securityholders,” may offer the securities from time to time directly or through underwriters, broker-dealers or agents and in one or more public or private transactions and at fixed prices, prevailing market prices, at prices related to prevailing market prices or at negotiated prices.If these securities are sold through underwriters, broker-dealers or agents, the selling securityholders will be responsible for underwriting discounts or commissions or agents’ commissions. We will not receive any proceeds from the sale of securities by the selling securityholders. Our common stock is listed on the NASDAQ Capital Market under the symbol “CPBC”.On February 24, 2009, the closing price for the common stock was $3.05 per share.The warrant is not currently listed on any established securities exchange or quotation system and we do not intend to seek such a listing for the warrant unless we are requested to do so by the Treasury. Investing in our securities involves risks.You should carefully review the information contained in this prospectus under the heading “Risk Factors” beginning on page 2 of this prospectus. NEITHER THE SECURITIES AND EXCHANGE COMMISSION, NOR ANY BANK REGULATORY AGENCY, NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THESE SECURITIES ARE NOT DEPOSITS OR ACCOUNTS OR OTHER OBLIGATIONS OF ANY BANK OR SAVINGS ASSOCIATION AND ARE NOT INSURED OR GUARANTEED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION, THE COMMISSIONER OF BANKING AND INSURANCE OF THE STATE OF NEW JERSEY OR ANY OTHER GOVERNMENTAL AGENCY. Our principal executive offices are located at 1250 Highway 35 South, Middletown, New Jersey 07748 and our telephone number is (732) 706-9009. The date of this prospectus is March 6, 2009. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 RISK FACTORS 2 FORWARD-LOOKING STATEMENTS 7 INFORMATION ABOUT THE COMPANY 8 DESCRIPTION OF CAPITAL STOCK 11 DESCRIPTION OF WARRANT 15 USE OF PROCEEDS 16 PLAN OF DISTRIBUTION 17 SELLING SECURITYHOLDERS 18 INTERESTS OF NAMED EXPERTS AND COUNSEL 19 EXPERTS 19 WHERE YOU CAN FIND MORE INFORMATION 19 ABOUT THIS PROSPECTUS Unless this prospectus indicates otherwise or the context otherwise requires, the terms “we,” “our,” “us,” “Community Partners Bancorp,” “Community Partners” or the “Company” as used in this prospectus refer to Community Partners Bancorp and, as the context requires, its subsidiaries including Two River Community Bank.The term the “Bank” as used in this prospectus refers to Two River Community Bank. We have not authorized anyone to provide you with information different from that contained or incorporated by reference in this prospectus.The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of the securities. PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.Because it is a summary, it does not contain all of the information that you should consider before investing in our securities.You should read the entire prospectus carefully, including the “Risk Factors” section and the other documents we refer to and incorporate by reference, in order to understand this offering fully.In particular, we incorporate important business and financial information into this prospectus by reference. Community Partners was organized to effect the acquisition of, and become the holding company for, two New Jersey-chartered commercial banks, Two River Community Bank, located in Middletown, New Jersey, and The Town Bank, located in Westfield, New Jersey. At the effective time of the acquisition in April 2006, each of TwoRiver and Town Bank became a wholly-owned subsidiary of Community Partners.Effective December 31, 2008, Town Bank merged with and into TwoRiver.Although Town Bank branches continue to use The Town Bank name, Town Bank now operates as a division of TwoRiver. Other than its investment in TwoRiver, Community Partners currently conducts no other significant business activities.Community Partners may determine to operate its own business or acquire other commercial banks, thrift institutions or bank holding companies, or engage in or acquire such other activities or businesses as may be permitted by applicable law, although it has no present plans or intentions to do so. On January 30, 2009, the Company entered into a purchase agreement with the Treasury, pursuant to which the Company agreed to issue and sell, and the Treasury agreed to purchase, (i) 9,000 shares of the Company’s Fixed Rate Cumulative Perpetual Preferred Stock, Series A, having a liquidation preference of $1,000 per share, and (ii) a ten-year warrant to purchase up to 288,462 shares of the Company’s common stock, no par value, at an initial exercise price of $4.68 per share. The warrant was immediately exercisable upon its issuance and will expire on January 30, 2019. We are required under the terms of the purchase agreement to register for resale the senior preferred shares, the warrant and the shares of common stock underlying the warrant on the condition that we are eligible to register these securities on Form S-3 as of the date of the purchase agreement, which was January 30, 2009. The senior preferred shares were not eligible for registration on Form S-3 on January 30, 2009. Therefore, we are only registering the resale of the warrant sold to the Treasury pursuant to the purchase agreement and the shares of the Company’s common stock to be issued upon the exercise of the warrant. We have filed with the Securities and Exchange Commission a registration statement on Form S-3 with respect to the securities offered under this prospectus. The common stock of the Company is listed on the NASDAQ Capital Market under the symbol “CPBC”.Our principal executive offices are located at 1250 Highway 35 South, Middletown, New Jersey07748 and our telephone number is (732) 706-9009. 1 RISK FACTORS An investment in our securities involves risks.The material risks and uncertainties that management believes affect the Company are described below.
